Citation Nr: 1725833	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-09 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 0 percent for tinea versicolor and in excess of 30 percent from April 11, 2016.

2.  Entitlement to service connection for a low back disability, to include consideration as an undiagnosed illness. 

3.  Entitlement to service connection for a neurological disability of the right lower extremity, to include as secondary to service-connected disability and consideration as an undiagnosed illness.

4.  Entitlement to service connection for a neurological disability of the left lower extremity, to include as secondary to service-connected disability and consideration as an undiagnosed illness.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1990 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

As applicable to the increased rating claim for tinea versicolor, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

With respect to the scope of the service connection claims on appeal, in March 2010 the Veteran filed a claim for entitlement to service connection for "neurological - back condition" and noted that he was "filing...under the Gulf War Illness."  In a February 2011 statement the Veteran referenced entitlement to service connection for "bil[ateral] lower neuropathy seco[n]dary to back."  In a March 2011 statement the Veteran referenced entitlement to service connection for neurogenic claudication.  The Board notes that an unappealed September 2012 rating decision denied entitlement to service connection for joint pain due to an undiagnosed illness (which was again denied in a February 2017 rating decision).  In light of the preceding, the Board has characterized the Veteran's claims on appeal as noted on the cover page.

With respect to the Veteran's representation, a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) received in May 2010 listed The American Legion.  In a February 2017 letter, the AOJ informed the Veteran that this form was unsigned and requested that the Veteran "complete and submit the attached, current version of VA Form 21-22, if you wish to appoint a [power of attorney] to assist you."  At this time, no updated VA Form 21-22 is of record and the Veteran is therefore unrepresented.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the Veteran's electronic claims file, the record before the Board appears to be incomplete.  Service treatment records (STRs) are variously referenced in the record, to include by the AOJ and medical professionals.  The only STRs currently of record, however, appear to be related to the Veteran's entrance and separation examinations and are part of the Veteran's personnel records that were obtained.  Additional copies of the STRs related to the Veteran's separation examination are also of record and appear to have been submitted by the Veteran.  No additional STRs are currently of record.  In this regard, the November 2010 VA spine examination report stated that "[r]eview of the C-file indicates [the Veteran] was treated for a motor vehicle accident on August 16, 1991" and that he "had a normal examination and he had a followup examination on August 21, 1991 where he had some genitourinary complaints, but did not have any back or lower extremity complaints attributable for lumbar spine injury that required any treatment."  In the February 2013 Statement of the Case, the AOJ referenced STRs from the same dates and stated, in regards to the August 21, 1991 STR, that "[t]here is a note that [the Veteran] initially experienced pain in the lower back."  As such, the AOJ and medical professionals reviewed STRs that are not currently before the Board.  Accordingly, remand is required in order to associate the Veteran's complete STRs with the electronic claims file so that the Board will have the ability to review the same evidence available to the AOJ and medical professionals.

In addition, a June 2013 Social Security Administration (SSA) Inquiry screen noted "Denied Claim."  It is not clear when or what SSA benefits the Veteran may have applied for and whether such benefits were related to his claims on appeal.  As such the Board cannot conclude, based upon the current record, that there are any relevant, outstanding records in the custody of the SSA.  Thus, while on remand, the Veteran must be contacted to clarify whether any SSA disability benefits claims were related to the claims on appeal.  If the Veteran responds affirmatively, attempt must be undertaken to obtain such records.     

Also, the Veteran submitted two VA Form 21-4142s (Authorization and Consent to Release Information to the VA) in April 2011 (for the Charleston Clinic and Charleston Hospital) and referenced treatment in 2002 or 2003 related to his lower back.  The AOJ did not request records from these providers.  In an October 2012 letter, the AOJ informed the Veteran that the authorization date had expired on the VA Form 21-4142s and requested that he submit new VA Form 21-4142s.  At this time, no new VA Form 21-4142s have been received.  The Veteran is again informed that he may provide any outstanding relevant private treatment records, to include any records from the Charleston Clinic and/or Charleston Hospital, or may submit a release for such providers.  

Finally, while on remand, all outstanding VA treatment records must be obtained.  This includes from July 2016 (the most recent VA treatment records of record) and prior to September 2011 (while some VA treatment records are of record dated prior to this date, they may be incomplete in that some VA treatment notes referenced other VA treatment for which there are not records for).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include from July 2016 and prior to September 2011.  
2.  Contact the Veteran and ask him whether any SSA disability benefits claims were related to the claims on appeal.  If the Veteran responds affirmatively, attempt 'must be undertaken to obtain such records.

3.  Associate the Veteran's complete STRs with the electronic claims file (see the body of the remand for further discission).

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


